                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 5:17-cr-00380-EJD-1
                                                        Plaintiff,
                                   9                                                       ORDER DENYING MOTION TO
                                                 v.                                        DISMISS INDICTMENT
                                  10
                                         JOSE ISMAEL RUBIO-ALVAREZ,                        Re: Dkt. No. 29
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Presently before the Court is Defendant Jose Ismael Rubio-Alvarez’s Motion to Dismiss

                                  14   Indictment. He is charged with being an alien in the United States after deportation in violation of

                                  15   8 U.S.C. § 1326. Dkt. 6. The parties fully briefed the Motion, and then the Ninth Circuit issued

                                  16   its opinion in Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019). With leave from the Court,

                                  17   both parties filed supplemental briefs addressing Karingithi. Having considered the papers filed

                                  18   by the parties and heard oral argument, the Court now denies the Motion.

                                  19          On April 10, 2012, Mr. Rubio-Alvarez was convicted in the Superior Court of Arizona of

                                  20   attempting to transport marijuana for sale, a felony. Dkt. 1 at 2. During his incarceration, he was

                                  21   served with a notice to appear at a removal hearing. Ex. A at 1. The notice to appear did not

                                  22   include a specific time or date for his removal hearing. Id. About a year after his conviction, he

                                  23   was served with a notice of hearing that set the date and time of his hearing for May 30, 2013 at

                                  24   9:00 a.m. at the prison where he was incarcerated. Ex. B. He appeared before the Immigration

                                  25   Court in person; afterwards the Immigration Judge ordered him removed. Mot. 1-2 & Ex. D. He

                                  26   was removed to Mexico after completing his sentence in January 2014. Ex. D. On June 10, 2017,

                                  27   he was found in the United States in Santa Clara County. Dkt. 1.

                                  28   Case No.: 5:17-cr-00380-EJD-1
                                       ORDER DENYING MOTION TO DISMISS INDICTMENT
                                                                         1
                                   1          Mr. Rubio-Alvarez’s Motion turns on the Supreme Court’s holding in Pereira v. Sessions.

                                   2   138 S. Ct. 2105 (2018). There, the Supreme Court held that “[a] notice [to appear] that does not

                                   3   inform a noncitizen when and where to appear for removal proceedings is not a ‘notice to appear

                                   4   under section 1229(a)’ and therefore does not trigger the stop-time rule.” Id. at 2110.1 Mr. Rubio-

                                   5   Alvarez reads Pereira as having a broad application: “[A]n immigration court lacks authority to

                                   6   commence proceedings, or to issue an order of removal, absent service of a ‘notice to appear’ that

                                   7   specifies the time and place of the proceedings. . . . Pereira’s holding is jurisdictional in this

                                   8   respect.” Mot. at 4. He argues that because his notice to appear lacked a time and date, it was

                                   9   deficient and the Immigration Court that ordered him removed lacked the jurisdiction to do so.

                                  10   Thus, his indictment should be dismissed because either he was never actually “removed” as a

                                  11   matter of law, or the underlying removal order was fundamentally unfair causing him prejudice.

                                  12          But, in Karingithi the Ninth Circuit appears to have closed off this argument. The Ninth
Northern District of California
 United States District Court




                                  13   Circuit held that Immigration Courts have jurisdiction over removal proceedings even if the notice

                                  14   to appear lacked the date and time of the proceeding, and that Pereira applied only to the stop-

                                  15   time rule. 913 F.3d at 1159.

                                  16          In his supplemental brief, Mr. Rubio-Alvarez argues that Karingithi is not binding

                                  17   precedent on this Court because it did not address certain arguments. He cites Sakamoto v. Duty

                                  18   Free Shoppers, Ltd., 764 F.2d 1285, 1286 (9th Cir. 1985), Morales-Garcia v. Holder, 567 F.3d

                                  19   1058, 1060 (9th Cir. 2009), and Quechan Indian Tribe v. United States, 535 F. Supp. 2d 1072,

                                  20   1102 (S.D. Cal. 2008) in support of his position that because Karingithi did not discuss those

                                  21   arguments, this Court may consider them and issue a ruling contrary to Karingithi on their basis.

                                  22          But none of those cases are analogous here. Those cases considered circumstances where

                                  23   previous circuit courts had not considered specific issues of law and fact—not where subsequent

                                  24   litigants challenged the same issue with a different argument. In Sakamoto, the Ninth Circuit

                                  25   noted that previously it had “simply assumed” that the Commerce Clause applied to Guam, and

                                  26

                                  27   1
                                        The stop-time rule concerns a statutory provision not relevant to Mr. Rubio-Alvarez.
                                  28   Case No.: 5:17-cr-00380-EJD-1
                                       ORDER DENYING MOTION TO DISMISS INDICTMENT
                                                                                        2
                                   1   never actually considered the question. 764 F.2d at 1288. In Morales-Garcia, the Ninth Circuit

                                   2   distinguished a previous decision that held that spousal abuse was a crime involving moral

                                   3   turpitude from the issue there—whether abuse of a co-habitant was a crime involving moral

                                   4   turpitude. 567 F.3d at 1064. And in Quechan Indian Tribe, the district court noted that the Ninth

                                   5   Circuit had previously applied state law to torts that took place in reservations “without

                                   6   discussion.” 535 F. Supp. 2d at 1102.

                                   7          The very first sentence of the Karingithi decision states: “We consider whether the

                                   8   Immigration Court has jurisdiction over removal proceedings when the initial notice to appear

                                   9   does not specify the time and date of the proceedings, but later notices of hearing include that

                                  10   information.” 913 F.3d at 1158. The issue of law and fact before this Court was explicitly

                                  11   discussed and decided by the Ninth Circuit in Karingithi, so the cases cited by Mr. Rubio-Alvarez

                                  12   do not apply here. Karingithi binds the Court on this issue. See Payton v. Davis, 906 F.3d 812,
Northern District of California
 United States District Court




                                  13   822 n.16 (9th Cir. 2018).

                                  14          Applying Karingithi to the instant facts, the Court finds that the notice to appear issued to

                                  15   Mr. Rubio-Alvarez properly vested the Immigration Court with jurisdiction to order his removal.

                                  16   Accordingly, his Motion to Dismiss Indictment is DENIED. The Court also DENIES Mr. Rubio-

                                  17   Alvarez’s request for a stay pending a potential en banc rehearing of Karingithi. A further status

                                  18   conference is set for Monday, May 6, 2019 at 1:30 p.m. Time is excluded until then.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 29, 2019

                                  21                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:17-cr-00380-EJD-1
                                       ORDER DENYING MOTION TO DISMISS INDICTMENT
                                                                         3
